Exhibit 10.1
WESTERN DIGITAL CORPORATION
AMENDED AND RESTATED
2004 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of November 6, 2008)
1. PURPOSE OF PLAN
The purpose of this Western Digital Corporation 2004 Performance Incentive Plan
(this “Plan”) of Western Digital Corporation, a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.
2. ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3. PLAN ADMINISTRATION

  3.1   The Administrator. This Plan shall be administered by and all awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors or such number of directors as may be required under applicable law. A
committee may delegate some or all of its authority to another committee so
constituted. The Board or a committee comprised solely of directors may also
delegate, to the extent permitted by Section 157(c) of the Delaware General
Corporation Law and any other applicable law, to one or more officers of the
Corporation, its powers

1



--------------------------------------------------------------------------------



 



      under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.         With respect to awards intended to satisfy the
requirements for performance-based compensation under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), this Plan shall be
administered by a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code); provided,
however, that the failure to satisfy such requirement shall not affect the
validity of the action of any committee otherwise duly authorized and acting in
the matter. Award grants to, and transactions in or involving awards held by
persons who the Board or a committee thereof determines are subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), must be duly and timely authorized by a Board committee consisting solely
of two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).     3.2   Powers of the Administrator. Subject to the express
provisions of this Plan, the Administrator is authorized and empowered to do all
things necessary or desirable in connection with the authorization of awards and
the administration of this Plan (in the case of a committee or delegation to one
or more officers, within the authority delegated to that committee or
person(s)), including, without limitation, the authority to:

  (a)   determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;     (b)   grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required (subject to the minimum vesting rules of Section 5.1.5),
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;

2



--------------------------------------------------------------------------------



 



  (c)   approve the forms of award agreements (which need not be identical
either as to type of award or among participants);     (d)   construe and
interpret this Plan and any agreements defining the rights and obligations of
the Corporation, its Subsidiaries, and participants under this Plan, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the awards granted
under this Plan;     (e)   cancel, modify, or waive the Corporation’s rights
with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding awards, subject to any required consent under Section 8.6.5;     (f)
  accelerate or extend the vesting or exercisability or extend the term of any
or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5 and subject
to the minimum vesting rules of Section 5.1.5;     (g)   adjust the number of
shares of Common Stock subject to any award, adjust the price of any or all
outstanding awards or otherwise change previously imposed terms and conditions,
in such circumstances as the Administrator may deem appropriate, in each case
subject to Sections 4 and 8.6, and provided that in no case (except due to an
adjustment contemplated by Section 7 or any repricing that may be approved by
stockholders) shall such an adjustment constitute a repricing (by amendment,
cancellation and regrant, exchange or other means) of the per share exercise or
base price of any option or stock appreciation right;     (h)   determine the
date of grant of an award, which may be a designated date after but not before
the date of the Administrator’s action (unless otherwise designated by the
Administrator, the date of grant of an award shall be the date upon which the
Administrator took the action granting an award);     (i)   determine whether,
and the extent to which, adjustments are required pursuant to Section 7 hereof
and authorize the termination, conversion, substitution or succession of awards
upon the occurrence of an event of the type described in Section 7;     (j)  
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration; and     (k)   determine the
fair market value of the Common Stock or awards under this Plan from time to
time and/or the manner in which such value will be determined.

3



--------------------------------------------------------------------------------



 



  3.3   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.     3.4   Reliance
on Experts. In making any determination or in taking or not taking any action
under this Plan, the Board or a committee, as the case may be, may obtain and
may rely upon the advice of experts, including employees and professional
advisors to the Corporation. No director, officer or agent of the Corporation or
any of its Subsidiaries shall be liable for any such action or determination
taken or made or omitted in good faith.     3.5   Delegation. The Administrator
may delegate ministerial, non-discretionary functions to individuals who are
officers or employees of the Corporation or any of its Subsidiaries or to third
parties.

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

  4.1   Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.     4.2   Share Limits. The
maximum number of shares of Common Stock that may be delivered pursuant to
awards granted to Eligible Persons under this Plan (the “Share Limit”) is equal
to the sum of the following:

  (a)   17,500,000 shares of Common Stock, plus     (b)   the number of shares
of Common Stock available for additional award grant purposes under the
Corporation’s Employee Stock Option Plan (the “Employee Option Plan”)
immediately prior to the expiration of that plan on November 10, 2004; plus    
(c)   the number of shares of Common Stock available for additional award grant
purposes under the Corporation’s Stock Option Plan for Non-Employee Directors
(the “Director Option Plan”), and the Corporation’s

4



--------------------------------------------------------------------------------



 



      Broad-Based Stock Incentive Plan (the “Broad-Based Plan” and, together
with the Employee Option Plan and the Director Option Plan, the “Option Plans”)
as of the date of stockholder approval of this Plan (the “Stockholder Approval
Date”) and determined immediately prior to the termination of the authority to
grant new awards under the Director Option Plan and the Broad-Based Plan as of
the Stockholder Approval Date, plus     (d)   the number of any shares subject
to stock options granted under the Option Plans and outstanding on the
Stockholder Approval Date which expire, or for any reason are cancelled or
terminated, after the Stockholder Approval Date without being exercised; plus  
  (e)   the number of any shares of restricted stock granted under the
Broad-Based Plan that are outstanding and unvested on the Stockholder Approval
Date that are forfeited, terminated, cancelled or otherwise reacquired by the
Corporation without having become vested;

      provided that in no event shall the Share Limit exceed 48,199,313 shares
(which is the sum of the 17,500,000 shares set forth above, plus the number of
shares available under the Option Plans for additional award grant purposes as
of the Effective Date (as such term is defined in Section 8.6.1), plus the
aggregate number of shares subject to options previously granted and outstanding
under the Option Plans as of the Effective Date, plus the maximum number of
shares subject to restricted stock awards previously granted and outstanding
under the Broad-Based Plan that had not vested as of the Effective Date).      
  Shares issued in respect of any “Full-Value Award” granted under this Plan
shall be counted against the foregoing Share Limit as 1.35 shares for every one
share actually issued in connection with such award. (For example, if a stock
bonus of 100 shares of Common Stock is granted under this Plan, 135 shares shall
be charged against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not
either: (1) a delivery of shares in respect of compensation earned but deferred,
(2) except as expressly provided in Section 5.1.1 (which generally provides that
“discounted” stock option grants are Full-Value Awards), a stock option grant,
and (3) except as expressly provided in Section 5.1.3 (which generally provides
that “discounted” stock appreciation right grants are Full-Value Awards), a
stock appreciation right grant.         The following limits also apply with
respect to awards granted under this Plan:

  (1)   The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 35,199,313 shares.     (2)   The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 1,000,000 shares.

5



--------------------------------------------------------------------------------



 



  (3)   Additional limits with respect to Performance-Based Awards are set forth
in Section 5.2.3.     (4)   In no event will greater than five percent (5%) of
the total shares of Common Stock available for award grant purposes under this
Plan be used for purposes of granting certain “Special Full-Value Awards”
referred to in Sections 5.1.1, 5.1.3 and 5.1.5.

      Each of the foregoing numerical limits is subject to adjustment as
contemplated by Section 4.3, Section 7.1, and Section 8.10.

  4.3   Awards Settled in Cash, Reissue of Awards and Shares. The share limits
of this Plan are subject to adjustment pursuant to the following, subject to any
applicable limitations under Section 162(m) of the Code with respect to awards
intended as performance-based compensation thereunder. Refer to Section 8.10 for
application of this Plan’s share limits with respect to assumed awards.

  (a)   Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.     (b)   To the extent that an award is
settled in cash or a form other than shares of Common Stock, the shares that
would have been delivered had there been no such cash or other settlement shall
not be counted against the shares available for issuance under this Plan.    
(c)   In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right, only the actual number of shares delivered with
respect to the award shall be counted against the share limits of this Plan. To
the extent that shares of Common Stock are delivered pursuant to the exercise of
a stock appreciation right or stock option, the number of underlying shares as
to which the exercise related shall be counted against the applicable share
limits under Section 4.2, as opposed to only counting the shares actually
issued. (For purposes of clarity, if a stock appreciation right relates to
100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.)

  4.4   Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan.

6



--------------------------------------------------------------------------------



 



5. AWARDS

  5.1   Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option, except as
follows: (a) in the case of a stock option granted retroactively in tandem with
or as a substitution for another award, the per share exercise price may be no
lower than the fair market value of a share of Common Stock on the date such
other award was granted (to the extent consistent with Sections 422 and 424 of
the Code in the case of options intended as incentive stock options); and (b) in
any other circumstances, a nonqualified stock option may be granted with a per
share exercise price that is less than the fair market value of a share of
Common Stock on the date of grant, provided that any shares delivered in respect
of such option shall be charged against the Share Limit as a Full-Value Award
and against the other applicable share limits of Section 4.2 as a Special
Full-Value Award. When an option is exercised, the exercise price for the shares
to be purchased shall be paid in full in cash or such other method permitted by
the Administrator consistent with Section 5.5.
5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to

7



--------------------------------------------------------------------------------



 



employees of the Corporation or one of its subsidiaries (for this purpose, the
term “subsidiary” is used as defined in Section 424(f) of the Code, which
generally requires an unbroken chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each subsidiary in the chain
beginning with the Corporation and ending with the subsidiary in question).
There shall be imposed in any award agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) shares of outstanding
Common Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Corporation, unless the exercise price of such option is
at least 110% of the fair market value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five years
from the date such option is granted.
5.1.3 Stock Appreciation Rights. A stock appreciation right or “SAR” is a right
to receive a payment, in cash and/or Common Stock, equal to the excess of the
fair market value of a specified number of shares of Common Stock on the date
the SAR is exercised over the fair market value of a share of Common Stock on
the date the SAR was granted (the “base price”) as set forth in the applicable
award agreement, except as follows: (a) in the case of a SAR granted
retroactively in tandem with or as a substitution for another award, the base
price may be no lower than the fair market value of a share of Common Stock on
the date such other award was granted; and (b) in any other circumstances, a SAR
may be granted with a base price that is less than the fair market value of a
share of Common Stock on the date of grant, provided that any shares actually
delivered in respect of such award shall be charged against the Share Limit as a
Full-Value Award and against the other applicable share limits of Section 4.2 as
a Special Full-Value Award. The maximum term of an SAR shall be ten (10) years.
5.1.4 Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below.
5.1.5 Minimum Vesting Requirements. Except for any accelerated vesting required
or permitted pursuant to Section 7 and except as otherwise provided in the
following provisions of this Section 5.1.5, and subject to such additional
vesting requirements or conditions as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award and payable in shares of Common Stock shall be subject to the following
minimum vesting requirements: (a) if the award includes a performance-based

8



--------------------------------------------------------------------------------



 



vesting condition, the award shall not vest earlier than the first anniversary
of the date of grant of the award and vesting shall occur only if the award
holder is employed by, a director of, or otherwise providing services to the
Corporation or one of its Subsidiaries on such vesting date; and (b) if the
award does not include a performance-based vesting condition, the award shall
not vest more rapidly than in monthly installments over the three-year period
immediately following the date of grant of the award and vesting of any vesting
installment of the award shall occur only if the award holder is employed by, a
director of, or otherwise providing services to the Corporation or one of its
Subsidiaries on the date such installment is scheduled to vest; provided that
the Administrator may accelerate or provide in the applicable award agreement
for the accelerated vesting of any Full-Value Award in connection with a change
in control of the award holder’s employer (or a parent thereof), the termination
of the award holder’s employment (including a termination of employment due to
the award holder’s death, disability or retirement, but not including a
termination of employment by the award holder’s employer for cause), or as
consideration or partial consideration for a release by the award holder of
pending or threatened claims against the Company, the award holder’s employer,
or any of their respective officers, directors or other affiliates (regardless
of whether the release is given in connection with a termination of employment
by the award holder’s employer for cause or other circumstances). The
Administrator may, however, accelerate or provide in the applicable award
agreement for the accelerated vesting of any Full-Value Award in circumstances
not contemplated by the preceding sentence, and/or provide for a vesting
schedule that is shorter than the minimum schedule contemplated by the preceding
sentence, in such circumstances as the Administrator may deem appropriate;
provided, however, that the portion of any such Full-Value Award that vests
earlier than the minimum vesting dates that would be applicable pursuant to the
minimum vesting requirements of the preceding sentence (or, as to any
accelerated vesting, provides for accelerated vesting other than in the
circumstances contemplated by the preceding sentence) shall count against the
applicable share limits of Section 4.2 as a Special Full-Value Award (as opposed
to counting against such limits only as a Full-Value Award).

  5.2   Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted with an exercise or base price not less than
the fair market value of a share of Common Stock at the date of grant
(“Qualifying Options” and “Qualifying SARS,” respectively) typically will be,
granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code
(“Performance-Based Awards"). The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or level using
one or more of the Business Criteria set forth below (on an absolute or relative
basis) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any

9



--------------------------------------------------------------------------------



 



      combination of the foregoing. Any Qualifying Option or Qualifying SAR
shall be subject only to the requirements of Section 5.2.1 and 5.2.3 in order
for such award to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Award. Any other Performance-Based Award shall be
subject to all of the following provisions of this Section 5.2.

5.2.1 Class; Administrator. The eligible class of persons for Performance-Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or one of its Subsidiaries. The Administrator approving Performance-Based Awards
or making any certification required pursuant to Section 5.2.4 must be
constituted as provided in Section 3.1 for awards that are intended as
performance-based compensation under Section 162(m) of the Code.
5.2.2 Performance Goals. The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on an
absolute or relative basis, established based on one or more of the following
business criteria (“Business Criteria”) as selected by the Administrator in its
sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), total stockholder return,
gross revenue, revenue growth, operating income (before or after taxes), net
earnings (before or after interest, taxes, depreciation and/or amortization),
return on equity or on assets or on net investment, cost containment or
reduction, or any combination thereof. These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Corporation or of its Subsidiaries. To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code. Performance targets shall be
adjusted to mitigate the unbudgeted impact of material, unusual or nonrecurring
gains and losses, accounting changes or other extraordinary events not foreseen
at the time the targets were set unless the Administrator provides otherwise at
the time of establishing the targets. The applicable performance measurement
period may not be less than three months nor more than 10 years.
5.2.3 Form of Payment; Maximum Performance-Based Award. Grants or awards under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(2). The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs, and other than cash awards covered by the following
sentence) that are granted to any one participant in any one calendar year shall
not exceed 800,000 shares, either individually or in the aggregate,

10



--------------------------------------------------------------------------------



 



subject to adjustment as provided in Section 7.1. In addition, the aggregate
amount of compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $5,000,000. Awards that are cancelled during the year shall be counted
against these limits to the extent permitted by Section 162(m) of the Code.
5.2.4 Certification of Payment. Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.
5.2.5 Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.
5.2.6 Expiration of Grant Authority. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan.

  5.3   Award Agreements. Each award shall be evidenced by a written award
agreement in the form approved by the Administrator and executed on behalf of
the Corporation and, if required by the Administrator, executed by the recipient
of the award. The Administrator may authorize any officer of the Corporation
(other than the particular award recipient) to execute any or all award
agreements on behalf of the Corporation. The award agreement shall set forth the
material terms and conditions of the award as established by the Administrator
consistent with the express limitations of this Plan.     5.4   Deferrals and
Settlements. Payment of awards may be in the form of cash, Common Stock, other
awards or combinations thereof as the Administrator shall determine, and with
such restrictions as it may impose. The Administrator may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under this
Plan. The Administrator may also provide that deferred settlements include the
payment or crediting of interest or other earnings on the deferral amounts, or
the payment or crediting of dividend equivalents where the deferred amounts are
denominated in shares.     5.5   Consideration for Common Stock or Awards. The
purchase price for any award

11



--------------------------------------------------------------------------------



 



      granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

  •   a reduction in compensation otherwise payable to the recipient of such
award for services rendered by the recipient;     •   cash, check payable to the
order of the Corporation, or electronic funds transfer;     •   notice and third
party payment in such manner as may be authorized by the Administrator;     •  
the delivery of previously owned shares of Common Stock;     •   by a reduction
in the number of shares otherwise deliverable pursuant to the award; or     •  
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

      In no event shall any shares newly-issued by the Corporation be issued for
less than the minimum lawful consideration for such shares or for consideration
other than consideration permitted by applicable state law. In the event that
the Administrator allows a participant to exercise an award by delivering shares
of Common Stock previously owned by such participant and unless otherwise
expressly provided by the Administrator, any shares delivered which were
initially acquired by the participant from the Corporation (upon exercise of a
stock option or otherwise) must have been owned by the participant at least six
months as of the date of delivery. Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair market value on the
date of exercise. The Corporation will not be obligated to deliver any shares
unless and until it receives full payment of the exercise or purchase price
therefor and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.     5.6   Definition of Fair Market Value. For purposes of this
Plan, “fair market value” shall mean, unless otherwise determined or provided by
the Administrator in the circumstances, the closing price of a share of Common
Stock as reported on the composite tape for securities listed on the New York
Stock Exchange (the “Exchange”) for the date in question or, if no sales of
Common Stock were made on the Exchange on that date, the closing price of a
share of Common Stock as reported on said composite tape for the next preceding
day on which sales of Common Stock were made on the Exchange. The Administrator
may, however,

12



--------------------------------------------------------------------------------



 



      provide with respect to one or more awards that the fair market value
shall equal the last closing price of a share of Common Stock as reported on the
composite tape for securities listed on the Exchange available at the relevant
time or the average of the high and low trading prices of a share of Common
Stock as reported on the composite tape for securities listed on the Exchange
for the date in question or the most recent trading day. If the Common Stock is
no longer listed or is no longer actively traded on the Exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator for purposes of the award in the
circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).     5.7   Transfer Restrictions.

5.7.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.7, by applicable law and by the award
agreement, as the same may be amended, (a) all awards are non-transferable and
shall not be subject in any manner to sale, transfer, anticipation, alienation,
assignment, pledge, encumbrance or charge; (b) awards shall be exercised only by
the participant; and (c) amounts payable or shares issuable pursuant to any
award shall be delivered only to (or for the account of) the participant.
5.7.2 Exceptions. The Administrator may permit awards to be transferred to other
persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing; provided, however, that any such transfer
shall only be permitted if it is made by the participant for estate or tax
planning or charitable purposes for no (or nominal) consideration, as determined
by the Administrator. Any permitted transfer shall be subject to compliance with
applicable federal and state securities laws.
5.7.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

  (a)   transfers to the Corporation,     (b)   the designation of a beneficiary
to receive benefits in the event of the participant’s death or, if the
participant has died, transfers to or exercise by the participant’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution,     (c)   subject to any applicable
limitations on ISOs, transfers to a family member (or former family member)
pursuant to a domestic relations order if approved or ratified by the
Administrator,

13



--------------------------------------------------------------------------------



 



  (d)   if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or  
  (e)   the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

  5.8   International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

6. EFFECT OF TERMINATION OF SERVICE ON AWARDS

  6.1   General. The Administrator shall establish the effect of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.     6.2   Events Not Deemed
Terminations of Service. Unless the express policy of the Corporation or one of
its Subsidiaries, or the Administrator, otherwise provides, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that
unless reemployment upon the expiration of such leave is guaranteed by contract
or law, such leave is for a period of not more than 90 days. In the case of any
employee of the Corporation or one of its Subsidiaries on an approved leave of
absence, continued vesting of the award while on leave from the employ of the
Corporation or one of its Subsidiaries may be suspended until the employee
returns to service, unless the Administrator otherwise provides or applicable
law otherwise requires. In no event shall an award be exercised after the
expiration of the term set forth in the award agreement.     6.3   Effect of
Change of Subsidiary Status. For purposes of this Plan and any award, if an
entity ceases to be a Subsidiary of the Corporation a termination of employment
or service shall be deemed to have occurred with respect to each Eligible Person
in respect of such Subsidiary who does not continue as an Eligible Person in
respect of another entity within the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status.

14



--------------------------------------------------------------------------------



 



7. ADJUSTMENTS; ACCELERATION

  7.1   Adjustments. Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.         Unless otherwise expressly provided in the applicable award
agreement, upon (or, as may be necessary to effect the adjustment, immediately
prior to) any event or transaction described in the preceding paragraph or a
sale of all or substantially all of the business or assets of the Corporation as
an entirety, the Administrator shall equitably and proportionately adjust the
performance standards applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding performance-based
awards.         It is intended that, if possible, any adjustments contemplated
by the preceding two paragraphs be made in a manner that satisfies applicable
U.S. legal, tax (including, without limitation and as applicable in the
circumstances, Section 424 of the Code, Section 409A of the Code and Section
162(m) of the Code) and accounting (so as to not trigger any charge to earnings
with respect to such adjustment) requirements.         Without limiting the
generality of Section 3.3, any good faith determination by the Administrator as
to whether an adjustment is required in the circumstances pursuant to this
Section 7.1, and the extent and nature of any such adjustment, shall be
conclusive and binding on all persons.     7.2   Corporate Transactions —
Assumption and Termination of Awards. Upon the occurrence of any of the
following: any merger, combination, consolidation, or other reorganization; any
exchange of Common Stock or other securities of the Corporation; a sale of all
or substantially all the business, stock or assets of the Corporation; a
dissolution of the Corporation; or any other event in which the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock); then the Administrator may make provision for a cash

15



--------------------------------------------------------------------------------



 



      payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event. Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award or the
award would otherwise continue in accordance with its terms in the
circumstances: (1) subject to Section 7.7 and unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).         The Administrator may adopt such
valuation methodologies for outstanding awards as it deems reasonable in the
event of a cash or property settlement and, in the case of options, SARs or
similar rights, but without limitation on other methodologies, may base such
settlement solely upon the excess if any of the per share amount payable upon or
in respect of such event over the exercise or base price of the award.        
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.     7.3   Possible Acceleration of
Awards. Without limiting Section 7.2, in the event of a Change in Control Event
(as defined below), the Administrator may, in its discretion, provide that any
outstanding option or SAR shall become fully vested, that any share of
restricted stock then outstanding shall fully vest free of restrictions, and
that any other award granted under this Plan that is then outstanding shall be
payable to the holder of such award. The Administrator may take such action with
respect to all awards then outstanding or only with respect to certain specific
awards identified by the Administrator in the circumstances and may condition
any such acceleration upon the occurrence of another event (such as, without
limitation, a termination of the award holder’s employment). For purposes of
this Plan, “Change in Control Event” means any of the following:

  (a)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, a “Person”), alone or together with its affiliates and

16



--------------------------------------------------------------------------------



 



      associates, including any group of persons which is deemed a “person”
under Section 13(d)(3) of the Exchange Act (other than the Corporation or any
subsidiary thereof or any employee benefit plan (or related trust) of the
Corporation or any subsidiary thereof, or any underwriter in connection with a
firm commitment public offering of the Corporation’s capital stock), becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act,
except that a person shall also be deemed the beneficial owner of all securities
which such person may have a right to acquire, whether or not such right is
presently exercisable, referred to herein as “Beneficially Own” or “Beneficial
Owner” as the context may require) of thirty-three and one third percent or more
of (i) the then outstanding shares of the Corporation’s common stock
(“Outstanding Company Common Stock”) or (ii) securities representing
thirty-three and one-third percent or more of the combined voting power of the
Corporation’s then outstanding voting securities (“Outstanding Company Voting
Securities”) (in each case, other than an acquisition in the context of a
merger, consolidation, reorganization, asset sale or other extraordinary
transaction covered by, and which does not constitute a Change in Control Event
under, clause (c) below);     (b)   A change, during any period of two
consecutive years, of a majority of the Board as constituted as of the beginning
of such period, unless the election, or nomination for election by the Company’s
stockholders, of each director who was not a director at the beginning of such
period was approved by vote of at least two-thirds of the Incumbent Directors
then in office (for purposes hereof, “Incumbent Directors” shall consist of the
directors holding office as of the Effective Date and any person becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s stockholders, is approved by a vote of at least a majority of the
Incumbent Directors then in office);     (c)   Consummation of any merger,
consolidation, reorganization or other extraordinary transaction (or series of
related transactions) involving the Corporation, a sale or other disposition of
all or substantially all of the assets of the Corporation, or the acquisition of
assets or stock of another entity by the Corporation or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the Beneficial Owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (a “Parent”)),
(2) no Person (excluding any entity

17



--------------------------------------------------------------------------------



 



      resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination or Parent, and excluding any underwriter in connection
with a firm commitment public offering of the Corporation’s capital stock)
Beneficially Owns, directly or indirectly, more than thirty-three and one third
percent of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, and (3) at least a
majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were Incumbent Directors at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or     (d)   The stockholders of the
Corporation approve a plan of complete liquidation or dissolution of the
Corporation (other than in the context of a merger, consolidation,
reorganization, asset sale or other extraordinary transaction covered by, and
which does not constitute a Change in Control Event under, clause (c) above).

  7.4   Early Termination of Awards. Any award that has been accelerated as
required or contemplated by Section 7.2 or 7.3 (or would have been so
accelerated but for Section 7.5, 7.6 or 7.7) shall terminate upon the related
event referred to in Section 7.2 or 7.3, as applicable, subject to any provision
that has been expressly made by the Administrator, through a plan of
reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the transaction, the holder of
such award shall be given reasonable advance notice of the impending termination
and a reasonable opportunity to exercise his or her outstanding options and SARs
in accordance with their terms (subject to Sections 7.5, 7.6 and 7.7 after
giving effect to the acceleration of vesting) before the termination of such
awards (except that in no case shall more than ten days’ notice of accelerated
vesting and the impending termination be required and any acceleration may be
made contingent upon the actual occurrence of the event).     7.5   Other
Acceleration Rules. Any acceleration of awards pursuant to this Section 7 shall
comply with applicable legal requirements and, if necessary to accomplish the
purposes of the acceleration or if the circumstances require, may be deemed by
the Administrator to occur a limited period of time not greater than 30 days
before the event. Without limiting the generality of the foregoing, the
Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the
award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in

18



--------------------------------------------------------------------------------



 



      connection with a Change in Control Event or any other action permitted
hereunder shall remain exercisable as an ISO only to the extent the applicable
$100,000 limitation on ISOs is not exceeded. To the extent exceeded, the
accelerated portion of the option shall be exercisable as a nonqualified stock
option under the Code.     7.6   Possible Rescission of Acceleration. If the
vesting of an award has been accelerated expressly in anticipation of an event
or upon stockholder approval of an event and the Administrator later determines
that the event will not occur, the Administrator may rescind the effect of the
acceleration as to any then outstanding and unexercised or otherwise unvested
awards.     7.7   Golden Parachute Limitation. Notwithstanding anything else
contained in this Section 7 to the contrary, in no event shall an award be
accelerated under this Plan to an extent or in a manner which would not be fully
deductible by the Corporation or one of its Subsidiaries for federal income tax
purposes because of Section 280G of the Code, nor shall any payment hereunder be
accelerated to the extent any portion of such accelerated payment would not be
deductible by the Corporation or one of its Subsidiaries because of Section 280G
of the Code. If a participant would be entitled to benefits or payments
hereunder and under any other plan or program that would constitute “parachute
payments” as defined in Section 280G of the Code, then the participant may by
written notice to the Corporation designate the order in which such parachute
payments will be reduced or modified so that the Corporation or one of its
Subsidiaries is not denied federal income tax deductions for any “parachute
payments” because of Section 280G of the Code. Notwithstanding the foregoing, if
a participant is a party to an employment or other agreement with the
Corporation or one of its Subsidiaries, or is a participant in a severance
program sponsored by the Corporation or one of its Subsidiaries, that contains
express provisions regarding Section 280G and/or Section 4999 of the Code (or
any similar successor provision), the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to any awards held by that participant (for example, and without
limitation, a participant may be a party to an employment agreement with the
Corporation or one of its Subsidiaries that provides for a “gross-up” as opposed
to a “cut-back” in the event that the Section 280G thresholds are reached or
exceeded in connection with a change in control and, in such event, the
Section 280G and/or Section 4999 provisions of such employment agreement shall
control as to any awards held by that participant).

8. OTHER PROVISIONS

  8.1   Compliance with Laws. This Plan, the granting and vesting of awards
under this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be

19



--------------------------------------------------------------------------------



 



      necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.     8.2
  Employment Status. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.     8.3   No Employment/Service Contract. Nothing contained in this
Plan (or in any other documents under this Plan or in any award) shall confer
upon any Eligible Person or other participant any right to continue in the
employ or other service of the Corporation or one of its Subsidiaries,
constitute any contract or agreement of employment or other service or affect an
employee’s status as an employee at will, nor shall interfere in any way with
the right of the Corporation or one of its Subsidiaries to change a person’s
compensation or other benefits, or to terminate his or her employment or other
service, with or without cause. Nothing in this Section 8.3, however, is
intended to adversely affect any express independent right of such person under
a separate employment or service contract other than an award agreement.     8.4
  Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.     8.5  
Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, the Corporation or one of its Subsidiaries shall have the right at its
option to:

  (a)   require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

20



--------------------------------------------------------------------------------



 



  (b)   deduct from any amount otherwise payable in cash to the participant (or
the participant’s personal representative or beneficiary, as the case may be)
the minimum amount of any taxes which the Corporation or one of its Subsidiaries
may be required to withhold with respect to such cash payment.

      In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.     8.6   Effective Date, Termination and
Suspension, Amendments.

8.6.1 Effective Date. This Plan is effective as of September 21, 2004, the date
of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.
8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.
8.6.3 Stockholder Approval. An amendment to this Plan shall be subject to
stockholder approval: (a) if stockholder approval for the amendment is then
required by applicable law or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan; (b) if the
amendment constitutes a “material revision” of this Plan within the meaning of
the applicable New York Stock Exchange listing rules or other applicable listing
requirements; (c) if stockholder approval for the amendment is otherwise deemed
necessary or advisable by the Board; or (d) if the amendment increases any of
the share limits

21



--------------------------------------------------------------------------------



 



set forth in Section 4.2.
8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).
8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6 and shall not require stockholder
approval or the consent of the award holder.

  8.7   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.     8.8   Governing Law; Construction; Severability.

8.8.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.
8.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
8.8.3 Plan Construction.

  (a)   Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under
Rule 16b-3 promulgated under the Exchange Act. Notwithstanding the foregoing,
the Corporation shall have no liability to any participant for Section 16
consequences of awards or events under awards if an award or event does not so
qualify.

22



--------------------------------------------------------------------------------



 



  (b)   Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Section
162(m).

  8.9   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.     8.10   Stock-Based
Awards in Substitution for Stock Options or Awards Granted by Other Corporation.
Awards may be granted to Eligible Persons in substitution for or in connection
with an assumption of employee stock options, SARs, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any awards that are granted by, or become obligations of, the Corporation, as a
result of the assumption by the Corporation of, or in substitution for,
outstanding awards previously granted by an acquired company (or previously
granted by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Corporation or one of its
Subsidiaries in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under this Plan.     8.11  
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit

23



--------------------------------------------------------------------------------



 



      the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.     8.12   No Corporate Action Restriction.
The existence of this Plan, the award agreements and the awards granted
hereunder shall not limit, affect or restrict in any way the right or power of
the Board or the stockholders of the Corporation to make or authorize: (a) any
adjustment, recapitalization, reorganization or other change in the capital
structure or business of the Corporation or any Subsidiary, (b) any merger,
amalgamation, consolidation or change in the ownership of the Corporation or any
Subsidiary, (c) any issue of bonds, debentures, capital, preferred or prior
preference stock ahead of or affecting the capital stock (or the rights thereof)
of the Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, or (f) any other
corporate act or proceeding by the Corporation or any Subsidiary. No
participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.     8.13   Other Company Benefit
and Compensation Programs. Payments and other benefits received by a participant
under an award made pursuant to this Plan shall not be deemed a part of a
participant’s compensation for purposes of the determination of benefits under
any other employee welfare or benefit plans or arrangements, if any, provided by
the Corporation or any Subsidiary, except where the Administrator expressly
otherwise provides or authorizes in writing. Awards under this Plan may be made
in addition to, in combination with, as alternatives to or in payment of grants,
awards or commitments under any other plans or arrangements of the Corporation
or its Subsidiaries.

###
As amended (Section 4.2) and restated January 21, 2005
As amended (Sections 3.1, 4.2, 4.3, 5.1.1, 5.1.3, 5.1.5, 5.7.2, 8.6.3, 8.6.5)
September 22, 2005
As amended (Sections 7.1 and 7.2) November 6, 2008

24